OPINION OF THE COURT
Per Curiam.
On June 16, 1999, the respondent pleaded guilty in the Supreme Court, New York County (Wetzel, J.), to the crime of *266violating General Business Law § 352-c (5), a class E felony. Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the motion is granted. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Ritter, Santucci and S. Miller, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Scott M. Stollwerk, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s, rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Scott M. Stollwerk is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another ail opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.